Citation Nr: 9914744	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-29 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for polyneuropathy, claimed 
as secondary to exposure to Agent Orange or other herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1967, and from August 1971 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for polyneuropathy, 
secondary to herbicide exposure.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has, 
or ever had, acute or subacute peripheral neuropathy.

2.  The medical evidence provides no causal relationship 
between the veteran's current polyneuropathy and his service, 
including exposure to Agent Orange or other herbicides.

3.  The veteran has not submitted a plausible claim of 
entitlement to service connection for polyneuropathy, claimed 
as due to exposure to Agent Orange or other herbicides.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
polyneuropathy, claimed as due to exposure to Agent Orange or 
other herbicides, is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131  (West 
1991); 38 C.F.R. §§ 3.303, 3.304  (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Republic of Vietnam during the 
Vietnam era and who have one of the diseases listed in 
38 C.F.R. § 3.309(e), the law provides a presumption that the 
veteran was exposed during such service to an herbicide agent 
(e.g. Agent Orange) and a presumption of service connection 
for any listed diseases, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  The presumptive diseases are:  chloracne or other 
acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and certain soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1998).  These diseases must 
have become manifest to a degree of 10 percent or more 
anytime after service, with a few exceptions.  One exception 
is acute and subacute peripheral neuropathy, which must 
become manifest to a 10 percent degree within one year after 
service.  38 C.F.R. § 3.307(a)(6)(ii)  (1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In determining whether a veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted);  see also 38 U.S.C.A. § 1110  
(West 1991); 38 C.F.R. § 3.303  (1998).  Generally, competent 
medical evidence is required to meet each of the above three 
elements.  The second element, however, may be shown by other 
evidence when the types of issues presented warrants it.  
Grottveit, 5 Vet. App. at 92-93.  For some factual issues, 
such as the occurrence of an injury, competent lay evidence 
may be sufficient.  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnosis, competent medical evidence is required to satisfy 
the second element.  Id. at 93. 

II.  Evidence

Service medical records indicate that the veteran had no 
significant physical defects at the time of entrance into 
service, according to a January 1964 induction medical 
examination report.  Specifically, no neuropathy or other 
neurological disorders were noted.  The veteran's lower 
extremities and neurological status was reported as normal.  
During service, outpatient records show no complaints of or 
treatment for numbness or other sensory alteration in the 
lower extremities.  A September 1967 separation medical 
report also indicates that the veteran had no lower extremity 
or neurological problems.

A May 1971 re-enlistment medical examination report indicates 
no significant physical defects.  Outpatient records show no 
diagnosis of polyneuropathy or other related condition.  A 
May 1980 record indicates that the veteran underwent excision 
of dermatofibroma lesions on both legs.  A May 1980 
separation medical report reflects that the veteran had a 
small keratoacanthoma on the right knee and left upper tibia.  
He also had lichenified, pruritic lesions on the anterior 
surfaces of both ankles, possibly psoriasis.  The report 
makes no mention of any lower extremity neurological 
problems.

Subsequent to service, the claims file contain no medical 
evidence pertaining to the veteran's lower extremities during 
the period from 1980 to 1996.

An August 1996 private physician's letter indicates that the 
veteran was seen for problems with sensory alteration in his 
legs.  The letter indicates that, after electrophysiologic 
testing, he was diagnosed with severe polyneuropathy.

An October 1997 lay statement from a fellow serviceperson 
states that he served with the veteran from 1963 to 1966, and 
worked as a civilian with him in May 1968.  The letter 
further indicates that, on or about May 1968, the veteran 
complained of numbness in his feet and legs and had 
difficulty walking, sometimes stumbling and falling.

The veteran has submitted several personal statements in 
support of his claim.  These assert, in essence, that he was 
exposed to Agent Orange during service in Vietnam and that he 
had problems with his legs and feet in 1968.  He believes 
that he is entitled to service connection for polyneuropathy 
both on a presumptive basis, because he acquired his 
condition within 1 year after exposure to Agent Orange, and 
on a direct basis, because his current neuropathy had its 
onset during active duty.

III.  Analysis

Based on the above-cited medical evidence, the RO denied the 
veteran's claim for service connection for polyneuropathy in 
a January 1997 rating decision, concluding that his claim was 
not well grounded.  After careful review of all the evidence 
in the claims file, the Board agrees.

The Board acknowledges that the veteran's DD-214 reveals that 
he served in the Republic of Vietnam during the Vietnam era 
until approximately October 1967.  As such, he is entitled to 
a presumption of exposure to Agent Orange or other herbicides 
and of service connection if he currently has any of the 
diseases listed in § 3.309(e), 38 C.F.R. § 3.307(a)(6)(iii)  
(1998), and if he had the disease to a compensable degree of 
disability within the applicable time frame after service.  
38 C.F.R. § 3.307(a)(6)(ii)  (1998).  In this case, the 
veteran has been diagnosed with polyneuropathy.  That is not 
one of the diseases subject to presumptive service 
connection.  Acute and subacute peripheral neuropathy is a 
presumptive disease, but that is specifically defined as a 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), note 2  (1998).  In this case, no medical 
evidence indicates that the veteran had neuropathy within 
weeks or months after exposure, nor that it resolved within 2 
years of exposure.  Chronic peripheral neuropathy is not a 
presumptive disease for purposes of service connection; it 
was specifically distinguished from acute and subacute 
peripheral neuropathy because there was insufficient evidence 
of a causal relationship between it and herbicide exposure.  
See 61 Fe. Reg. 57586-57589  (November 7, 1996).  Overall, 
the veteran is not entitled to the presumption of inservice 
exposure to Agent Orange or other herbicides or to 
presumptive service connection for his current 
polyneuropathy.

It is worth noting that, even if the veteran currently had 
neuropathy subject to presumptive service connection, his 
claim would still be not well grounded because the claims 
file contains no competent evidence that he incurred the 
condition within 1 year after service.  The veteran and a 
fellow serviceperson have stated that the veteran had 
problems with numbness in his legs within a year after 
service.  The Board has carefully considered these 
statements; however, they are not competent evidence for the 
purpose of a well-grounded claim.  In order to make medical 
conclusions as to the etiology of a disease or disorder, the 
veteran and fellow serviceperson must have medical expertise, 
which, in this case, they have not been shown to have.  As a 
result, the veteran cannot meet the burden imposed by section 
5107(a) as to a relationship between his disability and 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran may still show service connection on a direct 
basis.  To do so, he must present competent evidence that his 
current polyneuropathy was incurred in or is related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309  (1998).  In this 
case, no evidence of record indicates inservice incurrence of 
polyneuropathy or any relationship to service.  The claims 
file indicates that the veteran was first seen for 
polyneuropathy in 1996, approximately 16 years after his 
final separation from service.  Although the veteran received 
treatment in service for lesions on his legs, no evidence 
suggests that his current neuropathy is in any way related to 
the inservice lesions.

In light of the above, the Board finds that the veteran has 
not met the second and third prongs of the test for well-
groundedness, supra.  Thus, his claim for service connection 
for polyneuropathy is not well grounded.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  Affording the veteran the benefit of the doubt, as 
provided by 38 U.S.C.A. § 5107(b), does not apply where the 
appellant has not submitted a well-grounded claim.  Holmes v. 
Brown, 10 Vet. App. 38, 42  (1997).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for 
polyneuropathy, claimed as due to inservice exposure to Agent 
Orange or other herbicides, is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

